         Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 1 of 27                   FILED
                                                                                 2020 Jun-08 AM 10:23
                                                                                 U.S. DISTRICT COURT
                                                                                     N.D. OF ALABAMA


                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           JASPER DIVISION

 JEANNYE PALMER,                          )
                                          )
         Plaintiff,                       )
                                          )
   v.                                     )
                                                        6:19-cv-00219-LSC
                                          )
 MASONITE                                 )
 CORPORATION,                             )
                                          )
         Defendant.                       )
                                          )

                           MEMORANDUM OF OPINION

        Plaintiff Jeannye Palmer (“Plaintiff” or “Palmer”) brings suit against her

former employer Masonite Corporation (“Defendant” or “Masonite”), alleging sex

discrimination in violation of Title VII of the Civil Rights Act of 1964, as amended,

42 U.S.C. § 2000e, et seq., and age discrimination in violation of the Age

Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621, et seq. Before the

Court is Defendant’s motion for summary judgment. (Doc. 22.) The motion has

been briefed and is ripe for review. For the reasons stated below, Defendant’s motion

for summary judgment is due to be granted.




                                    Page 1 of 27
         Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 2 of 27




I.     BACKGROUND1

       a. PLAINTIFF’S JOB AND RESPONSIBILITIES WITH DEFENDANT

       Plaintiff began working for Defendant as a customer service representative on

March 17, 1997. (Def’s Ex. 1 at 12, 25.) In 2015, Defendant promoted her to the

position of Customer Service Manager. (Def’s Ex. 4 at 29.) As a Customer Service

Manager, her primary responsibility was to supervise the work of the customer

service representatives at Defendant’s Haleyville, Alabama residential door plant

and at its Denmark, South Carolina residential door plant. (Def’s Ex. 5 at ¶ 4.) She

typically supervised four or five employees at the Haleyville location and two

employees at the Denmark location. (Def’s Ex. 1 at 36–37.)

       b. DEFENDANT’S TIMEKEEPING AND OVERTIME POLICIES

       At all times relevant to this action, Defendant employed the “Kronos”

timekeeping system to track employee time. (Id. at 31.) Around 2016, Plaintiff gained

manager access to Kronos time records of the employees under her supervision.



1
        The facts set out in this opinion are gleaned from the parties’ submissions of facts claimed
to be undisputed, their respective responses to those submissions, and the Court’s own examination
of the evidentiary record. These are the “facts” for summary judgment purposes only. They may
not be the actual facts. See Cox v. Adm’r U.S. Steel & Carnegie Pension Fund, 17 F.3d 1386, 1400
(11th Cir. 1994). The Court is not required to identify unreferenced evidence supporting a party’s
position. As such, review is limited to exhibits and specific portions of the exhibits specifically
cited by the parties. See Chavez v. Sec’y, Fla. Dept. of Corr., 647 F.3d 1057, 1061 (11th Cir. 2011)
(“[D]istrict court judges are not required to ferret out delectable facts buried in a massive
record . . . .”).


                                          Page 2 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 3 of 27




(Id. – Def’s Depo. Ex. 5.) Afterwards, she became responsible for reviewing the

time-entries of employees working under her supervision, ensuring that the time-

entries were accurate and approving them. (Id. at 48–49; Def’s Ex. 3 at 44–45.)

      As Customer Service Manager, it was appropriate for Plaintiff to use Kronos

to alter and adjust the time records of employees under her supervision to correct

human error, such as a failure to clock in or out. (Def’s Ex. 1 at 48.) However, she

understood that it was improper to edit or alter employee time records in the Kronos

timekeeping system to deprive employees of credit or pay for time worked. (Id. at

49.) Indeed, Defendant’s employee handbook specifically states that “[a]ltering,

falsifying, tampering with time records, or recording time on another employee’s

time record will result in disciplinary action, up to and including termination of

employment.” (Id. – Def’s Depo. Ex. 2 at D-0265.)

      During her time as Customer Service Manager, Plaintiff required employees

working under her supervision to obtain permission prior to working overtime. (Id.

at 50.) However, she understood that, even if employees worked unauthorized

overtime, the employees were still entitled to be paid for all time worked. (Id.)

      Plaintiff claims her supervisors, Tom Green and Dave Longmuir, informed

her that she needed to reduce the amount of overtime worked by employees under

her supervision. (Id. at 74–75.) Green also told Plaintiff that she should not pay



                                     Page 3 of 27
       Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 4 of 27




overtime to those employees who worked overtime without prior approval. (Id. at

204.) However, during the investigation into Plaintiff’s timekeeping practices, she

did not share this information with investigators. (Def’s Ex. 4 at 53.) Furthermore,

no one ever instructed Plaintiff to require employees to work off the clock or to

change employees’ time records to reduce or eliminate overtime. (Def’s Ex. 1 at 50.)

      c. INVESTIGATION INTO PLAINTIFF’S TIMEKEEPING PRACTICES

      On December 7, 2017, Plaintiff reported to Amanda Blankenship that she

wanted to terminate Detweda Ann Whitten, a customer service representative under

Plaintiff’s supervision, for sleeping at her desk during work hours. (Def’s Ex. 5 at

¶ 13.) At that time, Blankenship was Regional Human Resource Manager for

Defendant. (Def’s Ex. 2 at 7.) As part of her job, Blankenship supported Defendant’s

residential customer service group, among other areas. (Id.)

      Blankenship conducted a meeting with both Plaintiff and Whitten via

telephone to discuss the complaint against Whitten. (Id. at 109–10.) During the

meeting, Whitten stated that she felt tired during work because she had stayed up

late the night before, working from home. (Def’s Ex. 5 at ¶ 14.) She further claimed

that, on several occasions, Plaintiff had instructed her to work from home, off the

clock, and without pay. (Id. at ¶ 15.) Finally, she claimed that Plaintiff often made

after-the-fact edits to Whitten’s time records in the Kronos timekeeping system to



                                    Page 4 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 5 of 27




deprive Whitten of pay for hours that she worked. (Id. at ¶ 16.)

       Following Whitten’s initial accusations against Plaintiff, Blankenship

launched an investigation into Plaintiff’s timekeeping practices. (See id. at ¶¶ 17, 23.)

During the investigation, Blankenship had several conversations with Plaintiff

regarding the allegations. (Def’s Ex. 2 at 111.) Plaintiff understood that this

investigation concerned whether she had required or allowed employees to work off

the clock without pay and whether she had improperly altered time records. (Def’s

Ex. 1 at 68.)

       To support her claims, Whitten produced materials detailing how Plaintiff had

required her to work off the clock without overtime pay during 2015, 2016, and 2017.

(Def’s Ex. 2 – Pl’s Depo. Ex. 3.) These materials did not mention whether or when

Plaintiff had allegedly made improper edits to Whitten’s time records, though they

did allege that Plaintiff openly forced Whitten and other customer service

representatives to work from home without pay. (See id.) To challenge Whitten’s

claims, Plaintiff sent an email to Blankenship discussing prior incidents involving

Whitten. (Def’s Ex. 1 at 68–69.) In that same email, dated December 30, 2017,

Plaintiff asserted that she did not begin approving employee time on Kronos in

Masterpack until 2016 and that a manager named Larry Cagle previously handled

approving employee time. (Id. – Def’s Depo. Ex. 5.)



                                      Page 5 of 27
         Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 6 of 27




       Larry Cagle worked at the Haleyville plant, holding the position of assistant

plant manager and later the position of maintenance manager. (Id. at 94.) At one

point, he was responsible for approving and editing Kronos time-entries for

employees in several positions at the plant, including customer service. (See id. at

95–96.) His responsibilities never involved supervising customer service employees,

however. (Id.) He is related to Whitten through marriage: his brother was married to

Whitten’s sister-in-law. (Pl’s Ex. B at 24–25.) Plaintiff estimates Cagle to be around

sixty or seventy years old. (Def’s Ex. 1 at 109.) Notably, Whitten affirmatively denies

that Cagle ever told her that she “couldn’t tell him the hours that [she was] working”

or that she should complete her work from home. (Pl’s Ex. B at 26, 172.)

       As part of the investigation, Blankenship spoke with other customer service

representatives over whom Plaintiff supervised and asked them to contact her if they

had ever worked without pay. (Def’s Ex. 2 at 82.) In addition to Whitten, two other

representatives, Carolyn Weems and Betty Jo Broadfoot, informed Blankenship that

they had worked overtime with Plaintiff’s knowledge and without pay. (Pl’s Ex. A at

52–53, 66–67; Def’s Ex. 2 at 78.)2 Unlike Whitten, Weems only claimed to have had



2
        Evidence of what Whitten, Weems, and Broadfoot told Blankenship regarding Plaintiff
arises in the record primarily through Blankenship’s deposition testimony. (See Def’s Ex. 2.)
Plaintiff argues that Blankenship’s testimony as to the allegations she heard from those employees
qualifies as inadmissible hearsay and should be disregarded by this Court. However, a statement
only qualifies as hearsay if it is “offer[ed] in evidence to prove the truth of the matter asserted in

                                           Page 6 of 27
         Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 7 of 27




issues with her overtime during 2017. (Pl’s Ex. A at 33.)3 Furthermore, she admitted

that Plaintiff had never expressly ordered her to work off the clock. (Id. at 21.)

However, she did claim that, on numerous occasions, she understood Plaintiff to be

implying that work had to be done within a certain amount of time, regardless of

whether that deadline required working off the clock. (Id. at 20–21.) Furthermore,

Weems believed that Plaintiff was aware that she was working off the clock in order

to complete certain tasks within the time allotted by Plaintiff. (Id. at 66.)4

       To verify the claims against Plaintiff, Blankenship began a detailed

examination of the Kronos time-card audit trail on Whitten’s hours for the eleven-

month period of January 1, 2017 through December 3, 2017. (Def’s Ex. 5 at ¶ 17.)

She also performed a similar examination with respect to the hours claimed by

Weems and Broadfoot, as well as any other employees who reported to Plaintiff at

the Haleyville plant. (Def’s Ex. 2 at 53–54.) She intended for her investigation of the

timekeeping in 2017 to serve as a “spot check” of Whitten’s records. (Id. at 107.)

She claims that, had she not found infractions against Whitten in 2017, she would



the statement.” FED. R. EVID. 801(c). Thus, the Court may properly consider this testimony in the
context of determining whether Defendant believed the allegations against Plaintiff.
3
        Betty Jo Broadfoot did not offer deposition testimony in this action, and it is unclear from
the record whether she claimed wrongdoing that pre-dated 2017.
4
        Like Whitten, Weems affirmatively denies that Cagle behaved improperly, claiming that
she did not “think that he ever did anything to [her] time.” (Pl’s Ex. A at 54.)

                                          Page 7 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 8 of 27




have expanded her search to include time records for preceding years. (Id.)

      The Kronos time-card audit trail contains an “Edit Punch” column that

indicates where a user has revised, edited, altered or otherwise adjusted the

employee time record. (Def’s Ex. 5 at ¶ 18 – Blankenship’s Ex. 3.) By examining this

column on Whitten’s audit trail, Blankenship discovered that, on several occasions

Plaintiff edited Whitten’s time punches in ways that appeared done for the purpose

of reducing Whitten’s hours down to forty hours per week. (Id. at ¶ 20.) She further

found that, in ten of the eleven months examined in 2017, Plaintiff had improperly

edited, altered, and adjusted Whitten’s time record punches in a way that deprived

Whitten of credit for time she worked. (Id. at ¶ 21.) Moreover, Blankenship’s

examination of the audit trails for other customer service representatives, including

Weems and Broadfoot, during the same period led her to believe that Plaintiff had

been improperly editing those employees’ time records in Kronos and incorrectly

coding leaves of absence in situations where employees did not have the supporting

balances. (Id. at ¶ 22.)

      Having discovered these discrepancies, Blankenship believed that there was

sufficient evidence of improper time editing in her spot check of 2017 that there was

no need for review of additional years. (Def’s Ex. 2 at 108.) Plaintiff maintains that

she never engaged in any improper editing of employee time records or required



                                    Page 8 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 9 of 27




employees to work without pay. (Def’s Ex. 1 at 142.) Nonetheless, based on her

review of the Kronos time-card audit trails for the complaining employees, as well as

the conversations she had with those same employees, Blankenship concluded that

Plaintiff had indeed allowed employees to work off the clock and did not pay them

for the full time that they had worked. (Def’s Ex. 2 at 58–59.)

      d. PLAINTIFF’S TERMINATION AND AFTERMATH

      Blankenship presented her investigation results to Defendant’s legal counsel,

to her supervisor, Anna Kubickova, and to Mike Leggett. (Id. at 114.) At that time,

Leggett was the supervisor to Plaintiff’s supervisor, Tom Green. (Def’s Ex. 1 at 54.)

Ultimately, based on Blankenship’s investigation and conclusions, Leggett made the

decision to terminate Plaintiff’s employment. (Def’s Ex. 2 at 114.) This decision

stemmed from the conclusion that Plaintiff “was stealing time from

employees . . . [and] denying paying them for time they actually worked.” (Id. at 51.)

More specifically, Defendant terminated Plaintiff’s employment based on the

conclusions that (1) she “edited the Kronos timekeeping records to not

pay . . . employees for time that they worked,” and (2) she “knew that employees

were working off the clock and she didn’t ensure they got paid for it.” (Id.)

Defendant further elected to pay Whitten, Weems, and Broadfoot for all hours that

they alleged to have been shorted. (Id. at 108; Def’s Ex. 3 – Pl’s Depo. Ex. 8.)



                                     Page 9 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 10 of 27




       Following the decision to terminate Plaintiff, Blankenship broke the news to

her via telephone during a meeting held on March 26, 2018. (Def’s Ex. 5 at ¶ 26.)

Tom Green and Haleyville Plant Manager Pete Hayes also participated in the

meeting in person with Plaintiff. (Id.) Although present in this meeting, neither man

participated in the investigation or in the decision to terminate Plaintiff’s

employment. (Def’s Ex. 2 at 113–14.)

       Plaintiff was forty-eight years old at the time of her termination. (Def’s Ex. 1

at 113.) Following her termination, Defendant hired Stephanie Bailor, a woman, to

replace her. (Def’s Ex. 6 at 27 – Def’s Response to Interr. No. 9.) Bailor was forty-

one years old when Defendant hired her to replace Plaintiff. (See id.) However,

Plaintiff never heard Blankenship or Mike Leggett make any derogatory comments

regarding Plaintiff’s age. (Def’s Ex. 1 at 118–19.) Nor did Plaintiff ever hear

Blankenship or Mike Leggett make any derogatory comments regarding Plaintiff’s

sex. (Id.)

II.    STANDARD

       Summary judgment is appropriate “if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” FED. R. CIV. P. 56(a). A dispute is genuine if “the record taken as a

whole could lead a rational trier of fact to find for the nonmoving party.” Hickson



                                    Page 10 of 27
       Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 11 of 27




Corp. v. N. Crossarm Co., Inc., 357 F.3d 1256, 1260 (11th Cir. 2004). A genuine

dispute as to a material fact exists “if the nonmoving party has produced evidence

such that a reasonable factfinder could return a verdict in its favor.” Greenberg v.

BellSouth Telecomms., Inc., 498 F.3d 1258, 1263 (11th Cir. 2007) (quoting Waddell v.

Valley Forge Dental Assocs., Inc., 276 F.3d 1275, 1279 (11th Cir. 2001)). The trial judge

should not weigh the evidence, but should determine whether there are any genuine

issues of fact that should be resolved at trial. Anderson v. Liberty Lobby, Inc., 477 U.S.

242, 249 (1986).

      In considering a motion for summary judgment, trial courts must give

deference to the non-moving party by “view[ing] the materials presented and all

factual inferences in the light most favorable to the nonmoving party.” Animal Legal

Def. Fund v. U.S. Dep’t of Agric., 789 F.3d 1206, 1213–14 (11th Cir. 2015) (citing

Adickes v. S.H. Kress & Co., 398 U.S. 144, 157 (1970)). However, “unsubstantiated

assertions alone are not enough to withstand a motion for summary judgment.”

Rollins v. TechSouth, Inc., 833 F.2d 1525, 1529 (11th Cir. 1987). Conclusory

allegations and “mere scintilla of evidence in support of the nonmoving party will

not suffice to overcome a motion for summary judgment.” Melton v. Abston, 841 F.3d

1207, 1219 (11th Cir. 2016) (per curiam) (quoting Young v. City of Palm Bay, Fla., 358

F.3d 859, 860 (11th Cir. 2004)). In making a motion for summary judgment, “the



                                      Page 11 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 12 of 27




moving party has the burden of either negating an essential element of the

nonmoving party’s case or showing that there is no evidence to prove a fact necessary

to the nonmoving party’s case.” McGee v. Sentinel Offender Servs., LLC, 719 F.3d

1236, 1242 (11th Cir. 2013). Although the trial courts must use caution when granting

motions for summary judgment, “[s]ummary judgment procedure is properly

regarded not as a disfavored procedural shortcut, but rather as an integral part of the

Federal Rules as a whole.” Celotex Corp. v. Catrett, 477 U.S. 317, 327 (1986).

III.   DISCUSSION

    A. TITLE VII SEX-DISCRIMINATION CLAIM

       Plaintiff’s first claim asserts unlawful sex discrimination under Title VII. 42

U.S.C. § 2000e, et seq. “A plaintiff in a Title VII case can establish a claim of

intentional discrimination by presenting either direct or circumstantial evidence.”

Dixon v. The Hallmark Companies, Inc., 627 F.3d 849, 854 (11th Cir. 2010).5 Absent

direct evidence of discrimination, the Court analyzes a disparate treatment claim

under the McDonnell Douglas framework. See McDonnell Douglas Corp. v. Green, 411

U.S. 792, 802–04 (1973). However, a plaintiff may always escape summary judgment

if she can otherwise present “a convincing mosaic of circumstantial evidence that



5
       “Direct evidence is evidence that establishes the existence of discriminatory intent behind
the employment decision without any inference or presumption.” Standard v. A.B.E.L. Servs., Inc.,
161 F.3d 1318, 1330 (11th Cir. 1998).

                                         Page 12 of 27
       Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 13 of 27




would allow a jury to infer intentional discrimination by the decisionmaker.” Smith

v. Lockheed-Martin Corp., 644 F.3d 1321, 1328 (11th Cir. 2011) (quoting Silverman v.

Bd. of Educ. of City of Chicago, 637 F.3d 729, 734 (7th Cir. 2011)).

      Because Plaintiff relies only on circumstantial evidence of discrimination, the

Court considers her claim under the McDonnell Douglas framework. Under that

framework, a plaintiff must “first create an inference of discrimination through her

prima facie case.” Trask v. Sec’y Dept. of Veterans Affairs, 822 F.3d 1179, 1191 (11th

Cir. 2016), abrogated on other grounds by Babb v. Wilkie, 140 S. Ct. 1168 (2020). “To

establish a prima facie case for disparate treatment in an employment discrimination

case, the plaintiff must show that: ‘(1) she is a member of a protected class; (2) she

was subjected to an adverse employment action; (3) her employer treated similarly

situated employees outside of her protected class more favorably than she was

treated; and (4) she was qualified to do the job.’” Id. at 1192 (quoting Burke-Fowler

v. Orange Cty., 447 F.3d 1319, 1323 (11th Cir. 2006)). Rather than show that a

similarly situated employee was treated more favorably, a plaintiff may instead show

that, following her termination, the defendant replaced her with someone outside of

her protected class. See Cuddeback v. Fla. Bd. of Educ., 381 F.3d 1230, 1235 (11th Cir.

2004). If a plaintiff succeeds in establishing a prima facie case of discrimination, “the

burden shifts to the defendant to present a legitimate, nondiscriminatory reason for



                                     Page 13 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 14 of 27




its act.” Rojas v. Florida, 285 F.3d 1339, 1342 (11th Cir. 2002). Once the defendant

has presented such a reason, the plaintiff “bears the burden of showing that the

reasons offered were merely pretext” for discrimination. Id.

       The Court need not devote much discussion to several elements of Plaintiff’s

prima facie case because there is no dispute regarding those elements. For example,

the parties do not dispute that Plaintiff, as a woman, is a member of a protected class.

Nor do they dispute that she was qualified for her position or that the termination of

her employment constituted an adverse employment action.

       Plaintiff’s prima facie case for discrimination therefore turns on whether she

has identified any similarly situated comparators who received more favorable

treatment.6 For this element to be satisfied, Plaintiff and her comparator must be

“similarly situated in all material respects.” Lewis v. City of Union City, Ga., 918 F.3d

1213, 1226 (11th Cir. 2019) (en banc.). Ordinarily, a similarly situated comparator:

(1) “will have engaged in the same basic conduct (or misconduct) as the plaintiff;”

(2) “will have been subject to the same employment policy, guideline, or rule as the

plaintiff;” (3) “will ordinarily (although not invariably) have been under the



6
        The facts clearly establish that, upon Plaintiff’s termination, Defendant hired Stephanie
Bailor to replace her. Because Bailor is a member of Plaintiff’s protected class, Plaintiff must rely
upon the treatment of similarly situated male comparators to establish her prima facie case of
discrimination. See Trask, 822 F.3d at 1192.



                                          Page 14 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 15 of 27




jurisdiction of the same supervisor as the plaintiff;” and (4) “will share the plaintiff’s

employment or disciplinary history.” Id. at 1227–28 (cleaned up). In her deposition

testimony, Plaintiff identifies numerous male supervisors who allegedly deprived

employees of the full time and credit for all hours worked. However, Plaintiff’s

briefing alleges Defendant was aware only of the conduct of Larry Cagle, so the Court

limits its consideration of potential comparators to him.7

       As an initial matter, the Court is skeptical of whether Plaintiff has even shown

that Defendant was aware of any wrongdoing by Cagle at the time that it terminated

Plaintiff’s employment. A plaintiff identifying similarly situated comparators must

also prove that her employer was aware of any misconduct allegedly committed by

those comparators. See Jones v. Gerwens, 874 F.2d 1534, 1542 (11th Cir. 1989).

Plaintiff contends that Defendant, through Blankenship, had implicit knowledge of

such wrongdoing. In support of this contention, she has produced an email directed

to Blankenship in December 2017 in which Plaintiff notes that Cagle, not she, had



7
         It is undisputed that Blankenship received no complaints regarding Tom Green, Doug
Purdham, Kevin Lee, or Aaron Loveless. (Def’s Ex. 5 at ¶¶ 27, 28, 30, 31.) Thus, any rumors that
Plaintiff heard regarding their misconduct are irrelevant. See Jones v. Gerwens, 874 F.2d 1534,
1542 (11th Cir. 1989) (holding plaintiff had failed to establish prima facie case of disparate
treatment when he could not show that decisionmakers knew about and consciously overlooked
prior rule violations by comparators). Furthermore, because Plaintiff does not allege in her
responsive briefing that these individuals are comparators, the Court deems any argument related
to them to be waived. See Coal. for the Abolition of Marijuana Prohibition v. City of Atlanta, 219
F.3d 1301, 1326 (11th Cir.2000) (noting that a party's failure to brief and argue an issue before the
district court is grounds for declaring it abandoned).

                                          Page 15 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 16 of 27




the ability to edit employee time records on Kronos during 2015. (Def’s Ex. 1 – Def’s

Depo. Ex. 5.) Because Whitten’s allegations against Plaintiff began as early as 2015,

Plaintiff reasons that her email implicitly accused Cagle of making any improper edits

to Whitten’s time records that occurred during that year. Against a key logical

hurdle, however, this argument falls flat. Putting aside the fact that Whitten herself

affirmatively denies any wrongdoing on the part of Cagle, there is no evidence in the

record that any of her allegations implicated him. Although the record indicates that

Whitten accused Plaintiff of making improper edits on her Kronos timekeeping

records, it does not indicate when these improper edits allegedly occurred. To be

sure, Whitten’s written records of improper timekeeping date back to 2015, but

those records make no mention of edits made on Kronos with respect to Whitten’s

hours.8 Rather, Whitten’s written records concern only her allegations that Plaintiff

required her to work from home without pay. Plaintiff has pointed to no other

evidence in the record indicating that Whitten ever complained of improper edits

made on Kronos in 2015. Thus, there is no reason to conclude that Plaintiff’s

December 2017 email concerning Cagle’s ability to make edits on Kronos was

sufficient to place Blankenship on notice that Cagle had made improper edits.



8
        Whitten’s written record for March 2017 does mention edits made with respect to Carolyn
Weems’s hours, recounting that Plaintiff “changes Carolyn[’s] time. Sometimes clocks herself out
and starts late.” (Def’s Ex. 2 – Pl’s Depo. Ex. 3 at D-0126.)

                                        Page 16 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 17 of 27




       Even if Plaintiff’s December 2017 email constituted a clear accusation of

relevant wrongdoing against Cagle, Plaintiff has not satisfied her burden of

demonstrating that she and Cagle are “similarly situated in all material respects.”

Lewis, 918 F.3d at 1226. The record indicates only that the same timekeeping policies

applied to Plaintiff and Cagle during the relevant period.9 Beyond that sole

commonality, however, there is a stark contrast between the pair.

       Plaintiff has not shown that she and Cagle shared a common supervisor. The

record indicates that Plaintiff’s direct supervisor was Tom Green and that the

ultimate decision to terminate her employment was made by Mike Leggett. By

contrast, the record does not indicate which supervisors had authority over Cagle,

much less reveal a final decisionmaker common to Plaintiff and Cagle both. To be

sure, the Eleventh Circuit has cautioned that sharing a common supervisor does

“not invariably” characterize the relationship between a plaintiff and her

comparator. Lewis, 918 F.3d at 1227–28. Nonetheless, Plaintiff’s failure to identify a

clear common supervisor between herself and Cagle belays any prima facie case of

discrimination.



9
        Defendant’s employee handbook specifically states that “[a]ltering, falsifying, tampering
with time records, or recording time on another employee’s time record will result in disciplinary
action, up to and including termination of employment.” (Def’s Ex. 1 – Def’s Depo. Ex. 2 at D-
0265.) Defendant has not pointed to any reason why this general policy could apply to Plaintiff’s
editing of time records but not edits made by Cagle.

                                         Page 17 of 27
       Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 18 of 27




      The Court also finds insufficient evidence to infer that Cagle “engaged in the

same basic conduct (or misconduct)” which led Defendant to terminate Plaintiff’s

employment. Id. at 1227. The misconduct of which Plaintiff stood accused included

(1) making improper edits to employee timekeeping records on Kronos, and

(2) requiring or knowingly allowing employees under her supervision to work off the

clock without pay. As explained above, there is no firm evidence that Cagle ever

made improper edits to employee timekeeping records. Similarly, Plaintiff has failed

to point to any evidence that Cagle faced accusations of allowing employees under

his supervision to work off the clock without pay. Without such evidence, Plaintiff

has failed to show that she and Cagle engaged in the same basic conduct or

misconduct.

      Another factor fatal to Plaintiff’s prima facie case is the decidedly different

employment and disciplinary histories between herself and Cagle. Although Plaintiff

and Cagle, at various points, shared similar duties in editing Kronos time records for

employees, they more often held fundamentally different positions and

responsibilities. Plaintiff worked as a Customer Service Manager, primarily

supervising the work of customer service representatives at Defendant’s plants.

Cagle, by contrast, worked as an assistant plant manager and later a maintenance

manager, and his responsibilities never involved the supervision of customer service



                                    Page 18 of 27
       Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 19 of 27




employees. More importantly, Plaintiff’s termination followed a disciplinary history

that differed significantly from that of Cagle. First, unlike with Plaintiff, no employee

under Cagle’s supervision ever directly accused him of misconduct regarding work

performed off the clock or the editing of Kronos timekeeping records. Indeed,

employees such as Whitten and Weems affirmatively denied that Cagle ever behaved

inappropriately. Second, where Cagle faced, at most, only a single implicit allegation

of wrongdoing against Whitten, Plaintiff faced three express allegations of

wrongdoing against Whitten, Weems, and Broadfoot. Finally, Plaintiff has alleged

that there was an implicit allegation that Cagle made improper edits on Kronos. Even

if the Court agreed that Cagle faced such an accusation, the record indicates that

Defendant terminated Plaintiff’s employment based on a combination of improper

editing of Kronos records and the practice of requiring or knowingly allowing

employees under her supervision to work off the clock without pay. This contrast in

the nature and quantity of acts alleged against Plaintiff and Cagle “highlights a key

difference in their employment histories.” Hester v. Univ. of Ala. Birmingham Hosp.,

798 F. App’x 453, 457 (11th Cir. 2020) (per curiam) (holding that a plaintiff and

comparator did not share the same employment history where, even assuming that

the plaintiff and the comparator each improperly restrained a patient, only the

plaintiff later made a false statement relating to that misconduct). As a result,



                                     Page 19 of 27
       Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 20 of 27




Plaintiff and Cagle are not “similarly situated in all material respects,” and Plaintiff

has thus failed to establish a prima facie case of sex discrimination.

      Without having established a prima facie case, Plaintiff may escape summary

judgment only if she has otherwise presented “a convincing mosaic of circumstantial

evidence that would allow a jury to infer intentional discrimination by the

decisionmaker.” Smith, 644 F.3d at 1328 (quoting Silverman, 637 F.3d at 734). “A

‘convincing mosaic’ may be shown by evidence that demonstrates, among other

things, (1) ‘suspicious timing, ambiguous statements . . ., and other bits and pieces

from which an inference of discriminatory intent might be drawn,’ (2) systematically

better treatment of similarly situated employees, and (3) that the employer’s

justification is pretextual.” Lewis v. City of Union City, Ga., 934 F.3d 1169, 1185 (11th

Cir. 2019) (quoting Silverman, 637 F.3d at 733–34). Regardless of what type of

evidence Plaintiff presents, it must be sufficient to “raise[] a reasonable inference

that the employer discriminated against” her. Smith, 644 F.3d at 1328. For example,

in Smith, an employee alleging race discrimination created a convincing mosaic when

he offered compelling evidence of his employer’s motive to treat white employees

less favorably, numerous incidents where the discipline of white employees varied

considerably from that of black employees, and a “discipline ‘matrix’” created by

the employer that tracked the discipline and race of employees.” See id. at 1329–46.



                                     Page 20 of 27
       Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 21 of 27




By contrast, Plaintiff has presented absolutely no evidence that links her termination

with her sex. She admits that she never heard Blankenship or Leggett, the ultimate

decisionmaker, make a derogatory comment regarding her sex. And as explained

above, she has also failed to show that Defendant treated anyone outside of her class

more favorably, much less that such preferential treatment was systemic. Plaintiff’s

evidence thus falls far short of creating a convincing mosaic of circumstantial

evidence from which the Court could infer that Defendant terminated Plaintiff as an

act of sex discrimination.

      Accordingly, Defendant’s motion for summary judgment is due to be granted

with respect to Plaintiff’s Title VII sex-discrimination claim.

   B. AGE-DISCRIMINATION CLAIM

      Plaintiff also brings a claim of age discrimination under the ADEA. 29 U.S.C.

§ 621, et seq. The ADEA prohibits employers from firing employees who are forty

years or older because of their age. Sims v. MVM, Inc., 704 F.3d 1327, 1331 (11th Cir.

2013). To assert an action under the ADEA, an employee must establish that his age

was the “but-for” cause of the adverse employment action. Gross v. FBL Fin. Servs.,

Inc., 557 U.S. 167, 176–77 (2009).

      Where a plaintiff relies only on circumstantial evidence to show age

discrimination, the Court applies the burden-shifting McDonnell Douglas framework.



                                     Page 21 of 27
       Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 22 of 27




Liebman v. Metro. Life Ins. Co., 808 F.3d 1294, 1298 (11th Cir. 2015). “To make a

prima facie case of age discrimination, the employee must show: (1) he was a member

of the protected group between the age of forty and seventy; (2) he was subject to an

adverse employment action; (3) a substantially younger person filled the position

from which he was discharged; and (4) he was qualified to do the job from which he

was discharged.” Id. Once a plaintiff has established her prima facie case, the burden

shifts to the employer to demonstrate a legitimate, non-discriminatory reason for the

adverse employment action taken against the plaintiff. Kragor v. Takeda Pharm. Am.,

Inc., 702 F.3d 1304, 1308 (11th Cir. 2012). The plaintiff then bears the final burden

of showing that this stated justification was a pretext for age discrimination. Id.

      The parties do not appear to dispute that Plaintiff has met her initial burden

of establishing a prima facie case of age discrimination. The record itself supports

such a conclusion. Because she was forty-eight years old at the time of her

termination, Plaintiff is a member of the protected class. See Sims, 704 F.3d at 1331

(“The ADEA prohibits employers from discharging an employee who is at least 40

years of age because of that employee’s age.”). She was subject to an adverse

employment action through her termination. See id. No evidence in the record

suggests that she was unqualified to hold her position as Customer Service Manager.

Finally, Stephanie Bailor, Plaintiff’s replacement, is seven years younger—and thus



                                     Page 22 of 27
       Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 23 of 27




substantially younger—than Plaintiff. See Damon v. Fleming Supermarkets. of Fla.,

Inc., 196 F.3d 1354, 1360 (11th Cir. 1999) (concluding that five-year age difference

between plaintiff and his replacement was sufficient to support a prima face case of

age discrimination).

       As Plaintiff has established a prima facie case of age discrimination, the

burden shifts to Defendant to demonstrate a legitimate, non-discriminatory reason

for its decision to terminate Plaintiff’s employment. “This burden is one of

production, not persuasion; it ‘can involve no credibility assessment.’” Reeves v.

Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000) (quoting St. Mary’s Honor

Ctr. v. Hicks, 509 U.S 502, 509 (1993)). Here, Defendant asserts that it terminated

Plaintiff’s employment based on a good-faith belief that she had made improper edits

to employees’ time-records and had required or knowingly allowed employees under

her supervision to work off the clock and without pay. Because the record contains

numerous facts relating to Blankenship’s investigation and conclusions regarding

Plaintiff’s misconduct, Defendant has satisfied its burden under the McDonnell

Douglas framework.

      With Defendant having demonstrated a legitimate, non-discriminatory

reason, Plaintiff “is afforded an opportunity to show that the employer’s stated

reason is a pretext for discrimination.” Sims, 704 F.3d at 1332. Evidence of pretext



                                   Page 23 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 24 of 27




“must reveal ‘such weaknesses, implausibilities, inconsistencies, incoherencies or

contradictions in the employer’s proffered legitimate reasons for its actions that a

reasonable factfinder could find them unworthy of credence.’” Vessels v. Atlanta

Indep. Sch. Sys., 408 F.3d 763, 771 (11th Cir. 2005) (per curiam) (quoting Cooper v. S.

Co., 390 F.3d 695, 725 (11th Cir.2004)) At this stage, “[t]he factfinder’s disbelief of

the reasons put forward by the defendant . . . may, together with the elements of the

prima facie case, suffice to show intentional discrimination.” St. Mary’s Honor Ctr.,

509 U.S. at 511. “Thus, rejection of the defendant’s proffered reasons will permit

the trier of fact to infer the ultimate fact of intentional discrimination . . . .” Id.

       Plaintiff has failed to raise a genuine dispute as to the issue of pretext. Even

viewing all facts in her favor, Plaintiff has not shown that Defendant terminated her

employment for any reason other than its good-faith belief that she had failed to

ensure that employees under her supervision received pay for all hours worked. She

has not alleged that Blankenship or anyone else under Defendant’s employ ever

made a disparaging remark about Plaintiff’s age or otherwise acted in a way that used

age as a factor in employment decisions.

       Plaintiff argues that she has satisfied her burden to show pretext by producing

her own testimony that she did not violate any work rule upon which Defendant

relied to terminate her employment. “The ‘work rule’ defense is arguably pretextual



                                       Page 24 of 27
        Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 25 of 27




when a Plaintiff submits evidence . . . that she did not violate the cited work

rule . . . .” Damon, 196 F.3d at 1363. However, district courts within this Circuit have

applied such a rule only “in cases where the decisionmaker observes the alleged work

rule violation and, thus, has personal knowledge thereof.” See, e.g., Sweeney v. Ala.

Alcoholic Beverage Control Bd., 117 F. Supp. 2d 1266, 1272 (M.D. Ala. 2000). Where

the decisionmaker lacks personal knowledge and instead relies upon second-hand

information in reaching its decision, the plaintiff “must point to evidence which

raises a question as to whether the decisionmaker, in fact, knew that the violation did

not occur and, despite this knowledge, fired the employee based upon the false

premise of an alleged work rule violation.” Id. at 1273. The record in this case

indicates that Mike Leggett acted as the decisionmaker in Plaintiff’s termination.10

Although Plaintiff has pointed to several pieces of evidence that suggest her lack of

culpability, she has not produced sufficient evidence to cast doubt on the fact that

Defendant, through Leggett, terminated her employment despite knowing that she

had not violated Defendant’s timekeeping policies.

       There is ample evidence that Defendant’s good-faith belief in the allegations

against Plaintiff, and not discrimination, motivated its decision to terminate her


10
       The record does not indicate that Blankenship acted as a decisionmaker with respect to the
termination of Plaintiff’s employment. Moreover, Plaintiff’s complaint does not state any claim
based upon the investigation itself. (See doc. 1.) As a result, Blankenship does not qualify as a
decisionmaker in this action.

                                        Page 25 of 27
       Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 26 of 27




employment. Its employee handbook specifies that the improper editing of employee

time records warrants disciplinary action, including termination of employment.

Numerous employees came forward with allegations against Plaintiff for her

timekeeping and overtime practices. Furthermore, Blankenship conducted a

thorough investigation of the allegations made against Plaintiff for an eleven-month

period in 2017, and this review showed patterns of improper editing by Plaintiff. To

be sure, the record reveals certain inconsistencies in the accounts given by Whitten

and Weems. For example, Whitten alleged in her written records that Plaintiff had

openly forced her and other customer service representatives to work off the clock,

while Weems alleged that Plaintiff merely implied such a directive. However, the

accounts given by Whitten and Weems still share a common allegation that Plaintiff

at least knowingly allowed employees under her supervision to work from home

without pay. Moreover, the record reveals that Defendant paid Whitten, Weems,

and Broadfoot for all hours which they claimed to have been shorted by Plaintiff,

indicating that Defendant believed each employee had been wronged. Based on this

record, Plaintiff has failed to present any evidence from which the Court could

reasonably infer that Defendant’s stated reason for terminating her employment was

merely a pretext for age discrimination.

      Accordingly, Defendant’s motion for summary judgment is due to be granted



                                   Page 26 of 27
       Case 6:19-cv-00219-LSC Document 32 Filed 06/08/20 Page 27 of 27




with respect to Plaintiff’s ADEA claim.

IV.   CONCLUSION

      For the reasons stated above, Defendant’s motion for summary judgment

(doc. 22) is due to be granted. An Order consistent with this Opinion will be entered

contemporaneously herewith.

      DONE and ORDERED on June 8, 2020.



                                              _____________________________
                                                    L. Scott Coogler
                                               United States District Judge
                                                                                199455




                                   Page 27 of 27
